Detailed Action

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the preliminary amendments filed on 13 November 2019 is acknowledged. 
Status of Claims:

1c.	Claims 1-13, 26-27, 199-201 are pending and under consideration.  
It is noted to Applicant that claim 27 depends from claim 0 and is directed to a recombinant antibody.  For restriction purposes, claim 27 is interpreted as being dependent from claim 26.  It is suggested that when Applicant files a response to the restriction, claim 27 is amended to reflect the claimed invention (i.e., nucleic acid) and proper claim dependency.
2a. 	This application is a 371 of PCT/IB2017/001677, filed on 18 December 2017.   
2b.	Restriction is required under 35 U.S.C. 121 and 372.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.



WHEN CLAIMS ARE DIRECTED TO MULTIPLE PROCESSES, PRODUCTS, AND/OR APPARATUSES
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, , the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.



Group I.	Claims 1-10, 13, 26-27, 199-201, drawn to a nucleic acid encoding a recombinant antibody, or antigen-binding fragment thereof, that binds LIF, wherein the antibody comprises the heavy chain CDR1 sequence selected from SEQ ID NO: 1-6; the heavy chain CDR2 sequence selected from SEQ ID NO: 9-13; the heavy chain CDR3 sequence selected from SEQ ID NO: 15-18; the light chain CDR1 sequence selected from SEQ ID NO: 21, 22; the light chain CDR2 sequence selected from SEQ ID NO: 25, 26; and the light chain CDR3  sequence of SEQ ID NO: 29. 


Group II.	Claims 1-9, 11, drawn to a nucleic acid encoding a recombinant antibody, (6B5), or antigen-binding fragment thereof, that binds LIF, wherein the antibody comprises the heavy chain CDR1-3 sequences of SEQ ID NO: 7, 13, 19, and the light chain CDR1-3  sequences of SEQ ID NO: 23, 27, 30. 

Group III.	Claims 1-9, 12, drawn to a nucleic acid encoding a recombinant antibody, (9G7), or antigen-binding fragment thereof, that binds LIF, wherein the antibody comprises the heavy chain CDR1-3 sequences of SEQ ID NO: 33, 35, 37, and the light chain CDR1-3  sequences of SEQ ID NO: 39, 41, 43. 

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Pursuant to 37 C.F.R. 1.475(d), this Authority considers that the main invention in the instant application comprises the first-recited product, the nucleic acid encoding a recombinant LIF antibody, or antigen-binding fragment thereof, that comprises specific heavy and light chain sequences.   
Further, pursuant to 37 C.F.R. 1.475(b)-(d), the ISA/US considers that the materially and functionally dissimilar products of Groups II-III do not correspond to the main invention, because the antibodies are structurally distinct from the antibody of Group I.  For example, antibodies, 6B and 9G7 of Groups II and III comprise structurally distinct heavy and light chain sequences from the 5D8 antibody of Group I. Upon electing a specific antibody and nucleic acid encoding it, Applicant must identify all of the sequences that correspond to the elected antibody.  
This Authority therefore considers that the several inventions do not share a special technical feature within the meaning of PCT Rule 13.2 and thus do not relate to a single general inventive concept within the meaning of PCT Rule 13.1. According to 37 CFR 1.475(d), if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims.  See also PCT Article 17(3)(a) and §1.476(c).
Having shown that these inventions are distinct for the reasons given above and have acquired a separate status in the art by their recognized divergent subject matter as defined by MPEP § 1850. Therefore, an initial lack of unity for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

 Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 May 2021